Title: From Thomas Jefferson to George Wythe, 29 May 1799
From: Jefferson, Thomas
To: Wythe, George



Th: Jefferson to G. Wythe.
Monticello May 29. 99.

In order to relieve you, my very dear & antient friend from the trouble of the volumes I sent you in 96. I have desired my friend & relation George Jefferson to call & recieve them, if you have no further use for them. he is to get them bound. I think I had arranged them into volumes, & labelled each, but that in a subsequent letter to you I wished a change of some of the labels. I inclose him a copy of that letter, so that I am in hopes he will be able to direct the binding without troubling you.
Though the different walks of life into which we have been led, do not bring us together, yet I enquire of your health, with anxious concern, from every one who comes from you. & with great pleasure I learn generally that you enjoy good health. I shall for ever cherish the remembrance of the many agreeable & useful days I have past with you, and the infinite obligations I owe you for what good has fallen to me through life. may your remaining years be as many as you would wish them, and filled with the enjoiment of all your faculties. a thousand friendly & respectful salutations to you. Adieu affectionately.
